DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 07 April 2020 has been entered. 
1c.	The replacement drawings filed on 12/17/2019 are acceptable.
Claim Status:
1e.	Claims 1, 16, 32, 58-62 are pending. 
Information Disclosure Statement:

3a.	The information disclosure statement filed on 26 February 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 

3b.	Applicant filed references on 18 September 2021, however, these references have not been considered, because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1).  Therefore, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Claim objections:
4.	Claims 62 is objected to because of the following informalities:  
4a.	Claim 62 is objected to under 37 CFR 1.75(c) as being in improper form because the claim references two sets of claims to different features. For example, line 1 .  Appropriate correction is required.

Claim Rejections - 35 USC § 112, [a], Written Description:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
   
5a.	Claims 1, 16, 32, 58-62 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims encompass a bispecific protein comprising a fusion protein comprising a first protein domain, a second protein domain, and a first Fc domain, wherein said first protein domain is covalently attached to the N-terminus of said second protein domain using a first domain linker, wherein said second protein domain is covalently attached to the N-terminus of said first Fc domain using a second domain linker, and wherein said first protein domain comprises a human IL-15Rα (sushi) protein or variant thereof and said second protein domain comprises a variant of a human IL-15 protein comprising the amino acid substitutions of SEQ ID NO:2 recited in claims 1, 16, 32, and (b) an antibody fusion protein comprising a PD-1 antigen binding domain covalently attached to the N-terminus of a second Fc domain, and said PD-1 antigen binding domain is a single chain variable fragment (scFv) or a Fab fragment. 
The instant claims encompass a bispecific protein that comprises a variant of human IL-15Rα (sushi) protein.  
The specification teaches numerus bispecific proteins that comprise variants of human IL-15 that comprise the mutations of SEQ ID NO:2 recited in claims 1, 16, 32, IL-15Rα and anti-PD-1, (XENP025850, XENP025937, XENP022022, XENP022112, XENP022641, and XENP022644, see figures 68c, 85r, 85h, 85i, 85l).  However, the specification does not teach that any of the bispecific proteins comprise a variant of human IL-15Rα (sushi). Thus, the claims encompass variants of human IL-15Rα (sushi), but do not require that the recited variant of human IL-15Rα (sushi) possess any particular conserved structure, or other disclosed distinguishing feature.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. As discussed above, in the instant case, the only factor present in the claims is the recitation of “variant of human IL-15Rα (sushi)”. There is no structural identification of any kind for the encompassed variant of human IL-15Rα (sushi).  
 "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Further, there is no way for a skilled artisan to predict the structures of the variant of human IL-15Rα (sushi) recited in the claimed methods as the claims encompass a broad genus of molecules with extreme structural dissimilarity (any chemical entity so long as it exhibits the desired activity).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601at1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481at1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.	
Therefore, a bispecific protein that comprises (a) a fusion protein comprising human IL-15Rα protein, a variant of human IL-15 that comprises the mutations of SEQ 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).

Claim Rejections - 35 U.S.C. §112 [a], Scope of enablement:

5b.	Claims 1, 16, 32, 58-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bispecific protein comprising a fusion protein comprising a first protein domain, a second protein domain, and a first Fc domain, wherein said first protein domain is covalently attached to the N-terminus of said second protein domain using a first domain linker, wherein said second protein domain is covalently attached to the N-terminus of said first Fc domain using a second domain linker, and wherein said first protein domain comprises a human IL-15Rα (sushi) protein and said second protein domain comprises a variant of a human IL-15 protein comprising the amino acid substitutions of SEQ ID NO:2 recited in claims 1, 16, 32, and (b) an antibody fusion protein comprising a PD-1 antigen domain and a second Fc domain, wherein said PD-1 antigen binding domain is covalently attached to the N-terminus of said second Fc domain, and said PD-1 antigen binding domain is a single chain variable fragment does not reasonably provide enablement for a bispecific protein comprising a fusion protein comprising a first protein domain, a second protein domain, and a first Fc domain, wherein said first protein domain is covalently attached to the N-terminus of said second protein domain using a first domain linker, wherein said second protein domain is covalently attached to the N-terminus of said first Fc domain using a second domain linker, and wherein said first protein domain comprises a variant of human IL-15Rα (sushi) protein and said second protein domain comprises a variant of a human IL-15 protein comprising the amino acid substitutions of SEQ ID NO:2 recited in claims 1, 16, 32, (b) and a second Fc domain, wherein said PD-1 antigen binding domain is covalently attached to the N-terminus of said second Fc domain, and said PD-1 antigen binding domain is a single chain variable fragment (scFv) or a Fab fragment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The instant claims encompass a bispecific protein that comprises a variant of human IL-15Rα (sushi) protein.  
The specification teaches numerus bispecific proteins that comprise variants of human IL-15 that comprise the mutations of SEQ ID NO:2 recited in claims 1, 16, 32, IL-15Rα sushi and anti-PD-1, (XENP25850, XENP25937, XENP22022, XENP22112, XENP22641, and XENP22644, see figures 68c, 85r, 85h, 85i, 85l. However, the instant claims encompass bispecific proteins that comprise a genus of human IL-15Rα (sushi) variants.  The specification does not teach a single bispecific protein that comprises a variant of human IL-15Rα (sushi).  
nd nd paragraph).
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, Applicant only discloses bispecific proteins that comprise a variant of human IL-15 that comprises the mutations of SEQ ID NO:2 recited in claims 1, 16, 32; human IL-15Rα sushi; and anti-PD-1.  However, the specification does not teach a single bispecific protein that comprises a variant of human IL-15Rα (sushi).  Thus, absent factual evidence, one skilled in the art would not be able to predict whether a bispecific protein that comprises a variant of human IL-15Rα (sushi) would maintain the desired activity. 
Furthermore, while recombinant techniques are available, it is not routine in the art to screen large numbers of variants of human IL-15Rα (sushi) that might potentially retain the desired activity, because the expectation of obtaining similar activity is unpredictable. Thus, to practice the invention commensurate with the scope of the claims would result in undue experimentation.  Although the specification outlines art-
Thus, one skilled in the art must screen infinite variants of human IL-15Rα (sushi), to obtain those that would be compatible in the construction of the claimed bispecific heterodimeric protein.  Applicants provide an invitation to the skilled artisan to use the current invention as a starting point to further identify variants of human IL-15Rα (sushi) to be used as a component of bispecific heterodimeric protein. Due to the large quantity of experimentation necessary to generate the infinite number the encompassed human IL-15Rα (sushi), as recited in the claims and possibly screen the same for activity; the lack of direction/guidance presented in the specification regarding which structural features are required in order to confer biological activity to human IL-15Rα (sushi); the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.



Double Patenting Rejections, Nonstatutory:

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both set of claims encompass a bispecific heterodimeric protein comprising (a) a fusion protein comprising a first protein domain, a second protein domain, and a first Fc domain, wherein said first protein domain is covalently attached to the N-terminus of said second protein domain using a first domain linker, wherein said second protein domain is covalently attached to the N-terminus of said first Fc domain using a second domain linker, and wherein said first protein domain comprises a human IL-15R α (sushi) protein and said second protein domain comprises a variant of a human IL-15 protein of SEQ ID NO:2, (b) and a second Fc domain, wherein said PD-1 antigen binding domain is covalently attached to the N-terminus of said second Fc domain, and said PD-1 antigen binding domain is a single chain variable fragment (scFv) or a Fab fragment. 
The only difference between the instant claims and the claims of ‘185 is that the ‘185 patent claims further recite that said first and said second Fc domains are variants of a human IgG1 Fc domain and have a set of amino acid substitutions selected from the group consisting of (i) S267K/L368D/K370S : S267K/S364K/E357Q; (ii) S364K/E357Q:L368D/K370S; (iii) L368D/K370S:S364K; (iv) L368E/K370S:S364K; (v) T411E/K360E/Q362E: D401K; (vi) L368D/K370S:S364K/E357Q; and (vii) K370S:S364K/E357Q, according to EU numbering.  The claims of the instant application do not recite any specific substitutions to the Fc domains.

It is also noted that the instant specification does teach a bispecific heterodimeric protein that comprises the same Fc substitutions as recited in the ‘185 patent claims, ((ii) S364K/E357Q:L368D/K370S, (iii) L368D/K370S:S364K, (iv) L368E/K370S:S364K, (v) K370S: S364K/E357Q), and nucleic acid encoding, (see 008, 0385)). The instant specification also teaches the same bispecific heterodimeric protein recited in the ‘185 claims, (see 010-012). With respect to claim 58, the ‘185 patent also teaches variants of IL-15 that comprise the same amino acid sequence set forth ion SEQ ID NO:374, 375, 380. 
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).


Closest Prior Art:	 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7a.	Moore et al, (WO 2016/086196, published on 02 June 2016; common inventors and assignee), teach reference teaches heterodimeric antibodies that comprise the same Fc substitutions recited in the ‘185 claims, ((ii) S364K/E357Q:L368D/K370S, (iii) L368D/K370S:S364K, (iv) L368E/K370S:S364K, (v) K370S: S364K/E357Q), and nucleic acid encoding, (see pages 8-9, paragraphs 0015, 0219 and claim 57). The reference teaches that their Fc substitutions increase Fc's half-life in vivo and increase FcRn binding, (0015). 

Conclusion:

8.	No claim is allowed.  

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        25 January 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647